Citation Nr: 0300994	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-15 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, to include 
the issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321 (2002).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran had active military service from April 1983 to 
January 1985.

This case came to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., in which an increased rating for 
lumbosacral strain, evaluated as 10 percent disabling, was 
denied.  In a May 1996 supplemental statement of the case 
(SSOC), the RO increased the rating for lumbosacral strain 
to 20 percent, effective from February 14, 1992.

The veteran failed to appear at a hearing before a member 
of the Board in Washington, D.C., scheduled in June 1999 
at his request.

The Baltimore, Maryland RO currently has jurisdiction over 
this case.

In October 1999, the veteran submitted an application for 
increased compensation based on unemployability.  As that 
issue has not been adjudicated and is not inextricably 
intertwined with the issue before the Board, it is 
referred to the RO for appropriate action.

In the December 2002 Informal Hearing Presentation, filed 
at the Board, the veteran's representative asserted 
disagreement with a March 2002 rating decision (of which 
he was notified by letter dated April 18, 2002) denying 
entitlement to service connection for right foot drop, 
neck condition, and bilateral shoulder condition, all 
claimed as secondary to the service-connected back 
disability.  A notice of disagreement "must be in writing 
and be filed with the activity which entered the 
determination with which disagreement is expressed."  38 
U.S.C.A. § 7105(b) (West Supp. 2002).  The Board of 
Veterans' Appeals did not make the March 2002 rating 
determination.  As the Board is not the proper place to 
file a notice of disagreement, the representative's 
statement does not constitute a proper notice of 
disagreement.  The veteran and his representative are 
hereby notified that, if he wishes to pursue an appeal of 
those issues, he or his representative must file a timely, 
written notice of disagreement with the Baltimore, 
Maryland, RO.


FINDINGS OF FACT

1.  The service-connected lumbosacral strain is manifested 
by complaints of low back pain and severe limitation of 
motion.

2.  There are no exceptional or unusual manifestations of 
the low back disability that render the schedular criteria 
inadequate to evaluate it.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no more, for 
the service-connected lumbosacral strain are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2002).

2.  Application of extraschedular provisions of the 
veteran's service-connected lumbosacral strain is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to 
assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at 
issue.

The veteran's claim for an increased rating for his 
service-connected disability was received in January 1996.  
There are no particular application forms required for an 
increased rating claim.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
both the statute and the regulation clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In January 1996, the veteran submitted a copy of a 
December 1995 VA pain clinic record.  The Board remanded 
the case in August 1999 for additional development of the 
evidence.  The veteran was requested to identify all 
medical providers who had treated him for his low back 
disability since April 1996 and the RO was instructed to 
obtain any identified records.  Thus, the veteran was 
notified that he should provide information (who treated 
him) and the RO would get the records.  The veteran was 
also requested to provide an employment statement 
indicating time lost from work and any jobs lost due to 
the service-connected low back disability.  The RO was 
instructed to obtain employment information identified.  
Thus, the veteran was notified that the RO would get the 
employment information when the veteran provided necessary 
identifying information.

In October 1999, the veteran identified private treatment 
and VA treatment from 1994 to 1998.  The RO has obtained 
copies of VA treatment records dated from April 1994 to 
January 1998.  The records of Dr. Musico at the Briggs 
Chaney Pain Control Center and Dr. Pochikian have been 
obtained.  In December 1999, the RO requested employment 
information from the veteran's employers which he 
identified in October 1999.  In October 2001, second 
requests to employers who had not responded were sent, and 
the RO advised that veteran that he could supply the 
information regarding time lost from work and any special 
concessions made by his employers.  The record shows that 
three employers have provided responses.  

In July 2001, the RO advised the veteran of the VCAA.  He 
was advised that the RO would assist in obtaining medical 
records, employment records and records from other federal 
agencies.  He was told that he must give the RO enough 
information about those records so that they could be 
requested and to submit a release form for each doctor or 
hospital where he was treated.  The veteran has not 
identified any additional medical records that have not 
been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the 
claim and what evidence he must provide and what VA will 
obtain or request on his behalf.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's VA and private treatment records 
and employment statements.  The veteran has not identified 
any additional VA or private treatment records with regard 
to his claim.  There is no reasonable possibility further 
assistance might substantiate the claim.  See 38 U.S.C.A. 
§ 5103A(2) (West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded VA 
examinations in April 1996, October 1999 and December 
2000.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations 
in the August 2002 SOC.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Entitlement to an increased rating.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 provides that, where 
there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  These 
requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities.  
38 C.F.R. § 4.10 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints or muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2002).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) More movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) Excess 
fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).

The veteran's lumbosacral strain is presently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295-5292.  Thus, the RO has evaluated the veteran's 
lumbosacral strain (Diagnostic Code 5295) according to the 
residual condition of limitation of motion of the lumbar 
spine (Diagnostic Code 5292).  See 38 C.F.R. § 4.27 
(2002).

Slight limitation of motion of the lumbar spine warrants a 
10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation. Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

Under 38 C.F.R. Part 4, Diagnostic Code 5295 (lumbosacral 
strain), a 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.

A December 1995 VA report of Magnetic Resonance Imaging 
test (MRI) of the lumbar spine showed that there were no 
disc bulges, focal disc herniation, spinal stenosis, 
extradural or intradural masses form L1 to S1.  There was 
mild facet sclerosis, L5-S1.  Otherwise, the lumbar spine 
was unremarkable. 

On VA examination in April 1996, the veteran reported 
chronic back pain and muscle spasm with pain radiating 
down both posterior thighs to the knees.  He reported that 
his legs felt weak with sensation of numbness and that 
cold days caused more problems.  On examination of the 
lumbar spine, the examiner noted that the veteran wore a 
back brace.  Forward flexion was to 60 degrees and 
backward extension was to 20 degrees.  There was a 
negative straight leg raising test and deep tendon 
reflexes were normal.  The impression included facet 
sclerosis, L5 to S1.

An August 1997 private medical report of Joseph A. Musico, 
D.C., showed that the veteran was seen for persistent 
symptoms of neck and low back pain as a result of an auto 
accident in July 1997.  The impression included subacute 
lumbar sprain/strain.  

On VA orthopedic examination in October 1999, the veteran 
reported constant low back pain with frequent diffuse 
radiation down both lower extremities, associated with 
numbness and weakness of both legs.  He reported that pain 
was intensified by weather changes, by bending and by 
lifting.  He indicated that pain was eased with medication 
and that he was forced to avoid most strenuous activities.  
Examination of the lumbosacral spine showed moderate 
diffuse tenderness, but no paraspinal spasm.  Straight leg 
raising was positive bilaterally at 40 degrees.  Forward 
flexion was to 20 degrees, backward extension was to 10 
degrees, right and left lateral flexion was to 30 degrees 
and right and left rotation was to 25 degrees.  The 
veteran claimed pain on all movement and the inability to 
move beyond the above limits.  The examiner indicated that 
there was no objective evidence of either.  The diagnosis 
was chronic strain, lumbosacral spine.  The examiner 
indicated that there was no evidence of weakened movement, 
excess fatigability, or incoordination.  There was no 
listing to either side.  It was indicated that the veteran 
was in pain and there would be no further limits during 
flare-ups.

A VA neurological examination was conducted in October 
1999 and the diagnosis was normal neurologic examination.  

October to December 1999 private outpatient treatment 
records show treatment for complaints of low back pain.

In a June 2000 addendum to the October 1999 orthopedic 
examination report, it was indicated that there was no 
Goldthwait's sign.  It was noted that x-ray were done, but 
the report was not in the chart, so x-rays would be 
reordered.  The examiner indicated that the veteran was in 
pain at the time of the examination, so exacerbations of 
pain would not change the findings or further limit 
functional ability.  It was indicated that the veteran 
moved minimally and there was no objective evidence to 
substantiate the decreased range of motion.  

On VA examination in December 2000, the veteran reported 
low back pain in the midline without radiation to the 
upper or lower extremities.  He reported that pain was 
intensified by bad weather, prolonged sitting and walking.  
He indicated that pain was eased by rest and heat.  He 
indicated that he was not currently taking pain 
medications and that he was forced to avoid most strenuous 
activities.  On examination of the lumbosacral spine, 
there was moderate diffuse tenderness but no paraspinal 
spasm.  Straight leg raising was negative bilaterally.  
Forward flexion was to 15 degrees, backward extension was 
to 10 degrees, right and left lateral flexion was to 20 
degrees and right and left rotation was to 15 degrees.  
The veteran reported pain on all movements and inability 
to move beyond the above limits, but there was no 
objective evidence of either.  It was noted that x-rays of 
the lumbosacral spine done in June 2000 were normal.  A 
December 2000 VA report of x-rays of the lumbosacral spine 
showed no fracture, dislocation, or other significant 
bone, joint or soft tissue abnormality.  It was indicated 
that degenerative findings were mild relative to the 
veteran's age.  The final diagnosis included chronic 
strain, lumbosacral spine.

A December 2000 VA neurological examination report 
including a diagnosis of normal neurological examination.  

Service connection is currently in effect for lumbosacral 
strain, evaluated as 20 percent disabling under Diagnostic 
Codes 5295-5292.  Service connection is not in effect for 
disc disease of the lumbar spine. Because the veteran is 
not service connected for degenerative disc disease and 
because the current medical evidence shows no evidence of 
disc disease, the criteria contained in Diagnostic Code 
5293 is not for consideration in this case.

Based upon the objective evidence of record, it is found 
that the evidence supports a 40 percent rating, but no 
more, for the service-connected lumbosacral strain, under 
Diagnostic Code 5292.  The medical evidence shows 
complaints of low back pain.  The findings shown on the VA 
examinations indicate that the veteran has pain on motion 
of the lumbar spine with limitation of motion.  On VA 
examination in October 1999, forward flexion was to 20 
degrees, backward extension was to 10 degree, right and 
left lateral flexion was to 30 degrees and right and left 
rotation was to 25 degrees.  On VA examination in December 
2000, forward flexion was to 15 degrees, backward 
extension was to 10 degrees, right and left lateral 
flexion was to 20 degrees and right and left rotation was 
to 15 degrees.  Although it was indicated that there was 
no objective evidence of pain on motion, the veteran 
clearly has limitation of motion of the lumbar spine, with 
particularly severe limitation of forward flexion.  The 
Board finds that the clinical findings show severe 
limitation of motion in the lumbar spine which warrants a 
40 percent evaluation under Diagnostic Code 5292.

When evaluating musculoskeletal disabilities, the VA may, 
in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, 
and pain or weakness on use is not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  A 
40 percent evaluation is the highest rating available 
under Diagnostic Codes 5292 and 5295.  A higher rating in 
light of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca can not be 
assigned under either of these Diagnostic Codes.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Neither could the 
veteran be separately evaluated under both Diagnostic Code 
5292 and Diagnostic Code 5295, as both of these codes 
contemplate limitation of motion.  Cf. Esteban v. Brown, 6 
Vet. App. 259 (1994) (where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps).

Because ankylosis of the lumbar segment of the spine has 
not been diagnosed, Diagnostic Code 5289 is not for 
application.  38 C.F.R. Part 4 (2002).  Moreover, since 
the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine,  38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

In light of the evidence of record, the Board finds that 
the evidence supports the assignment of a 40 percent 
rating, but not more, for the service-connected 
lumbosacral strain.

Finally, the RO has considered whether referral was 
warranted for consideration of an extraschedular 
evaluation.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b) (2002).  In 
this case, there is no evidence that the lumbar spine 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the schedular 
evaluations), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable 
the application of the regular schedular standards.  In 
October 1999, the veteran indicated that he had missed 2 
to 4 days per week of work due to his back disability 
during the period from October 1989 to the present.  
Statements from two employers, for whom he worked from 
September 1997 to April 1998 and from January 1999 to the 
date of the statement in December 1999, indicated that he 
had lost no time during the previous 12 months due to 
disability.  A June 2000 VA Form 119, Report of Contact, 
indicated that his employer for the period from 1989 to 
February 1996 stated that there was no information of 
record to show that he had lost any time due to one 
specific disability and that he had terminated employment 
for another job.  While it is conceivable that the 
veteran's low back have a negative effect on his ability 
to work, there is no indication of marked interference 
with employment in this case to a degree distinct from 
that contemplated by the rating schedule.  In October 
1999, the veteran indicated that he had no hospitalization 
due to his service-connected back disability and there is 
no medical evidence of hospitalization for his back 
disability.  In the absence of evidence of such factors, 
there is no basis for referral to appropriate authority 
for consideration of an extraschedular evaluation.  There 
is no evidence that the schedular criteria are inadequate 
to evaluate the veteran's disability.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

A 40 percent rating, and no more, for service-connected 
lumbosacral strain is granted, subject to the applicable 
criteria governing the payment of monetary benefits.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



